Citation Nr: 0004543	
Decision Date: 02/22/00    Archive Date: 02/28/00

DOCKET NO.  91-46 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from October 1944 to October 
1945.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a January 1991 rating action 
in which the RO denied the veteran's claim for a total 
disability rating based on individual unemployability.  
Following appellate review in February 1992, the Board 
remanded the case to the RO for further development.  
Following completion of the remand request, a rating action 
in October 1992 confirmed the previous denial of the 
veteran's claim and a supplemental statement of the case 
(SSOC) was issued in October 1992.  The case was appealed to 
the Board in January 1993.  In April 1993, the Board remanded 
the case a second time to the RO for due process development.  
Following completion of the due process matter, the case was 
returned to the Board.  In November 1993, the Board remanded 
the case a third time for further development.  The case has 
been returned to the Board for appellate review.  

The veteran was afforded a hearing before an RO hearing 
officer in March 1997.  A transcript of the hearing is of 
record.

Review of the record reveals that on various occasions, VA 
medical care providers have linked the veteran's hearing 
impairment to the administration of drugs used in treatment 
of his service-connected respiratory disorder.  Thus the 
evidence reasonably raises an issue of entitlement to service 
connection on a secondary basis for hearing loss.  This issue 
has not been developed for appellate review, and so will not 
be considered by the Board at this time.  However, it is 
directed to the attention of the RO so that appropriate 
action can be undertaken.   




FINDINGS OF FACT

1.  Service connection is in effect for pulmonary 
tuberculosis with asbestosis with a disability rating of 60 
percent.

2.  VA physicians and a private physician have opined that 
the veteran is precluded from engaging in substantially 
gainful employment by reason of his service-connected 
pulmonary tuberculosis with asbestosis.


CONCLUSION OF LAW

The veteran is individually unemployable by reason of his 
service-connected pulmonary tuberculosis with asbestosis.  
38 U.S.C.A. §§  1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
3.341, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran claims that he is totally disabled as a result of 
his service-connected pulmonary tuberculosis.

In a March 1953 rating action, the RO granted service 
connection for pulmonary tuberculosis and assigned a 30 
percent rating.  In a January 1990 rating action, the 
veteran's service connected pulmonary tuberculosis was 
evaluated in light of the veteran's claim that he had been on 
drug therapy for 6 months after active tuberculosis was found 
in 1988.  After reviewing the medical evidence, the RO 
granted a 100 percent rating from September 1988, followed by 
a 50 percent rating from April 1991, and a 30 percent rating 
from April 1996.  

The veteran filed his claim for a total disability rating in 
August 1990.  

A letter of medical treatment dated in August 1990 was 
received from Jerry K. Lewis, M.D.  Dr. Lewis stated that the 
veteran had severe pulmonary asbestosis complicated by 
tuberculosis and that his long term prognosis was poor.  He 
further stated that the damage was severe and that he was 
permanently disabled.  There was no damage due to the 
medications.  It was his opinion that the veteran would never 
be able to pursue gainful employment.

The veteran was afforded a VA examination in October 1990.  
The examiner noted a history of treatment of the veteran's 
tuberculosis which included a question of pneumothorax in 
1954 as well as subsequent pleural stripping procedures to 
restore the veteran's lungs to adequate inflation.  
Examination revealed that the veteran's lungs were clear to 
auscultation and percussion with some decreased breath sounds 
over the right lower lung fields.  There was thoracotomy scar 
on the right.  The assessment was history of tuberculosis.

In a January 1991 rating action, the RO denied the claim for 
a total disability rating stating that the evidence of record 
did not establish that the veteran was unemployable due 
solely to his service connected pulmonary tuberculosis.  

In a letter dated in June 1991, Dr. Lewis indicated that the 
veteran was receiving treatment from him for lung problems 
which were directly related to his tuberculosis and 
silicosis.

The Board remanded the case to the RO in February 1992 to 
obtain copies of treatment records from Dr. Lewis and to 
afford the veteran a comprehensive VA pulmonary examination.

Private treatment records dated from September 1988 to March 
1992 reveal that the veteran was seen for treatment of 
pulmonary tuberculosis.

The veteran was afforded a VA pulmonary examination in May 
1992.  The veteran complained of occasional night sweats.  
Examination of the lungs revealed decreased breath sounds on 
the right and clear on the left.  The examiner diagnosed 
pulmonary tuberculosis which was treated.
 
The veteran was afforded a subsequent VA pulmonary 
examination in August 1992.  The veteran complained of 
shortness of breath, recent weight loss of 15 pounds, and of 
an increasing cough.  On examination, there was an old right 
thoracoplasty with a dullness to percussion on the right 
chest.  The date of inactivity was not known.  The examiner 
noted that the veteran had a far advanced disease requiring 
pneumothorax, thoracoplasty, and subsequent drug therapy.

In an October 1992 rating action, the RO denied an increased 
rating for pulmonary tuberculosis and continued to deny a 
total disability rating.  

Following appellate review by the Board in  November 1993, 
the case was remanded a third time to allow consideration of 
service connection for lung pathology claimed as silicosis 
and asbestosis as secondary to his service-connected 
pulmonary tuberculosis.

Following the Board's remand directives, the veteran was 
afforded another VA pulmonary examination in March 1994.  The 
veteran complained of periodic anterior chest discomfort, 
sharp pleuritic pain and shortness of breath.  He could walk 
perhaps a block or two on level ground.  He could not walk 
briskly.  He had difficulty walking up stairs.  He did not 
have a cough that was productive of phlegm.  He did not have 
night sweats.  Examination of the lungs revealed generally 
distant breath sounds with some basilare bilateral crackles.  
There was a thoracotomy scar, with removal of ribs on the 
right.  The impression included history of pulmonary 
tuberculosis with reactivation in 1988, currently status post 
pneumothoraces at least two times on the right and rib 
resection, pleural stripping.  The veteran had chronic 
anterior chest discomfort and dyspnea on exertion of more 
than one block.  The examiner noted that the veteran has been 
and is unemployable.  It was stated that the veteran had 
sequelae with regard to chronic chest discomfort and dyspnea 
on exertion as a result of his exposure as a fireman in 
service.  The examiner also noted that the veteran worked in 
close proximity to heated asbestos covered pipes in service 
and that there was pleural plaque calcification consistent 
with asbestosis.   

In a July 1996 rating action, the RO granted service 
connection for asbestosis and combined it with the veteran's 
service connected pulmonary tuberculosis.  The new evaluation 
for the veteran's service connected pulmonary tuberculosis 
was 60 percent, effective April 1991.  The RO also continued 
to deny entitlement to a total disability rating based on a 
service-connected disability.

At a hearing before an RO hearing officer in March 1997, the 
veteran testified that that the last time he worked was 8 
years ago.  He stated that at that time, he had a recurrence 
of tuberculosis and that he has not been able to work again 
because of his health.  He stated that he has shortness of 
breath and that he tires easily because of his condition.

The veteran was afforded another VA examination in July 1997.  
The examiner's diagnoses included pulmonary tuberculosis, 
apparently inactive, residual effects of lung decortication 
and thoracoplasty, and asbestosis.  The examiner commented 
that the veteran's tuberculosis was apparently inactive since 
chemotherapy in the late 1980's, but due to the residual 
effects of the thoracoplasty and other factors, the veteran 
was disabled from any gainful employment.

In a letter dated in February 1998, Dr. Lewis once again 
stated that the veteran suffered from severe chronic 
obstructive pulmonary disease and chronic lung disease due to 
asbestosis that he acquired in the military.  It was his 
opinion that at the present time the veteran was totally 
disabled due to his conditions.


II. Analysis  

At the outset, the Board finds that the veteran has met his 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claim is well 
grounded; that is, the claim is not implausible.  See 
38 U.S.C.A. § 5107 (West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  In considering whether VA has fulfilled 
its duty to assist the veteran in the development of a well-
grounded claim, the Board has noted the comments of the 
service representative regarding the inadequacy of the most 
recent VA examination.  This examination, when considered 
along with the other evidence or record, provides a 
sufficient basis for the favorable determination reached, 
thus eliminating the need for another remand.  In any event, 
the Board declines to further delay final adjudication of the 
veteran's appeal, which has been pending for many years.  

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (1999).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 
4.15 (1999).  "Marginal employment shall not be considered 
substantially gainful employment." 38 C.F.R. § 4.16(a).  
"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides." Moore (Robert) 
v. Derwinski, 1 Vet. App. 356, 358 (1991).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: provided, 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more. 38 C.F.R. § 4.16(a) 
(1999). .

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).  Before a total rating based upon 
individual unemployability may be granted, there must also be 
a determination that the appellant's service-connected 
disability is sufficient to preclude unemployability without 
regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) 
(1999).

The Board initially finds that the assigned disability rating 
of 60 percent for the veteran's service-connected pulmonary 
tuberculosis clearly meets the schedular criteria for 
consideration of a total disability rating as established in 
38 C.F.R. § 4.16(a).  Furthermore, having reviewed the 
evidence of record, especially the opinions and reports of 
examining physicians discussed above, the Board is of the 
opinion, resolving any doubt in favor of the veteran,  that 
his service-connected disability is sufficiently 
incapacitating so as to preclude substantially gainful 
employment.  This conclusion is supported by the medical 
evidence of record, including specific medical opinions to 
that effect.  Accordingly, a total disability rating based 
upon individual unemployability will be granted.


ORDER

A total disability rating based upon individual 
unemployability is granted, subject to the controlling 
criteria applicable to the payment of monetary benefits.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

